Citation Nr: 1437233	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-08 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1964. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA).  In September 2011, the Denver, Colorado Regional Office (RO) denied entitlement to service connection for hearing loss, tinnitus, and a left ankle disability.   In October 2013, the Cheyenne, Wyoming RO denied entitlement to service connection for a left elbow disability. 

With regard to the first three issues, the Veteran submitted letters in April 2012 and August 2013, which were accepted in lieu of a VA Form 9, substantive appeal, for the hearing loss and tinnitus claims.  In December 2013, the Veteran submitted a VA Form 9 for the left ankle disability.  On that December 2013 VA Form 9, the Veteran also expressed disagreement with the October 2013 denial of service connection for the left elbow disability.  To date, no statement of the case has been issued on the left elbow disability claim.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2013 VA Form 9, Appeal to Board of Veterans' Appeals, which was in response to October 2013 statement of the case on the issue of the left ankle, the Veteran requested a videoconference hearing.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 3.103(c) (2013). 

Additionally, as noted above, in December 2013, the Veteran filed a notice of disagreement with the October 2013 rating decision denying service connection for a left elbow disability.  To date, the RO has not issued a statement of the case on this issue.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In the interest of judicial economy, it is included herein.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a video conference hearing before a Veterans Law Judge on the issues of entitlement to service connection for hearing loss, tinnitus, and a left ankle disability.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the claims folder.

2.  Issue a statement of the case (SOC) on the issue of entitlement to service connection for a left elbow disability.  Advise the Veteran and his representative of the requirement to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim. He also must be advised of the time period he has to perfect this appeal. If, and only if, he submits a timely substantive appeal in response to this SOC, thereby perfecting his appeal of this additional claim, it should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



